Citation Nr: 0401188	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUES


1.  Entitlement to a rating higher than 20 percent for the 
service-connected cervical strain with degenerative disease.  

2.  Entitlement to a rating higher than 10 percent for the 
service-connected headaches.  

3.  Entitlement to service connection for a claimed residual 
scar of the left leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from July 1984 to January 
1987.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2001 and July 2002 decisions of the RO.  

Correspondence received from the veteran's representative in 
October 2001 has been accepted by the Board as a Substantive 
Appeal, in lieu of VA Form 9.  

In correspondence received in January 2001 and November 2002, 
the veteran withdrew his appeal, respectively, of the issues 
of service connection for hearing loss and for gout.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2003.  

In a July 2003 rating decision, the RO denied an initial 
rating in excess of 10 percent for the service-connected 
costochondritis and left rib strain, history of bronchitis, 
and denied service connection for the following claimed 
disorders:  Low back pain; right leg pain; and psychological 
problems.  

The record reflects no Notice of Disagreement, to date, with 
that rating decision, and these issues have not been 
certified for appellate consideration.  As such, these 
matters are not in appellate status and will not be addressed 
by the Board at this time.  



FINDING OF FACT

The service-connected cervical strain with degenerative 
disease is shown to be productive of a disability picture 
that more nearly approximates that of severe intervertebral 
disc syndrome with recurring attacks and with intermittent 
relief; demonstrable muscle spasm, absent ankle jerk, and 
other neurological findings compatible with sciatic 
neuropathy are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
rating for the service-connected cervical strain with 
degenerative disease are met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Code 5293 (effective prior to 
Sept. 23, 2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case.  
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Specifically, the RO first informed the veteran of what 
evidence was needed from him in a letter sent in December 
2002.  Another letter sent to the veteran in June 2003 
provided an additional year for the veteran to furnish 
evidence.  

In July 2003, the veteran waived further RO consideration of 
the evidence submitted at the hearing and requested that the 
Board maintain jurisdiction and decide the case.  

The record contains sufficient information to decide the 
claim.  This includes a VA examination performed to evaluate 
the severity of the service-connected cervical strain with 
degenerative disease.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected Cervical
Strain with Degenerative Disease

A.  Factual Background 

A careful review of service medical records shows a diagnosis 
of cervical strain in February 1985.  

The veteran underwent a VA examination in February 2001.  The 
examiner noted that X-ray studies taken of the veteran's 
cervical spine in 1999 show mild degenerative changes.  

The examination revealed a mild spasm and moderate tenderness 
over the right trapezius muscle and over the cervical 
paraspinous muscles at their insertion at the base of the 
occiput on the right side.  Flexion was to 30 degrees, and 
extension was to 60 degrees; right side-bending was to 45 
degrees, and left side-bending was to 40 degrees; right and 
left rotation was to 75 degrees.  There was mild pain in the 
right neck with flexion and side-bending.  His deep tendon 
reflexes were 2+ and symmetrical.  There was no numbness or 
weakness.  

In a March 2001 rating decision, the RO granted service 
connection for cervical strain with degenerative disease and 
headaches, and assigned a 10 percent rating under Diagnostic 
Code 5293-5290, effective in March 1999.  

In a September 2001 rating decision, the RO assigned an 
increased evaluation for the service-connected cervical 
strain with degenerative disease from 10 percent to 20 
percent under Diagnostic Code 5290, effective from the date 
of claim in March 1999; and the RO assigned a separate 10 
percent rating for the service-connected headaches under 
Diagnostic Code 8199-8045.  

A MRI scan of the veteran's cervical spine in March 2002 
reveals the following impressions:  Left mild to moderate 
neural foraminal stenosis at C2-C3 and mild left neural 
foraminal stenosis at C6-C7 level, due to uncovertebral joint 
osteophytosis; and anterior disc bulges at C4-C5, C5-C6, and 
C6-C7 levels without focal disc protrusion or extrusion.  

Another imaging profile in January 2003 reveals mild 
degenerative disc disease in the veteran's low cervical 
spine.  

The veteran underwent a VA examination in June 2003.  The 
veteran reported that the pain in his neck was worsening; it 
was a 9 to 10, on a scale of 10.  Reportedly, the veteran had 
to do 30 minutes or more of exercise every morning in order 
for his neck to be able to move, and flare-ups caused his 
range of motion to decrease.  The veteran reported missing 8 
days of work in the past year due to neck pain, and he had 
taken daily pain medication.  

Upon examination, the veteran was able to flex to 5 degrees, 
but stopped due to pain; extension was to 25 degrees, but 
stopped due to pain.  Right rotation was to 15 degrees and 
left rotation was to 20 degrees; both were stopped because of 
pain.  Lateral flexion to the right was to 15 degrees and to 
the left was to 20 degrees, but both were stopped due to 
pain.  

The veteran's biceps jerks and triceps jerks were 
symmetrical, 1+, and normal; there were no areas of decreased 
vibration, decreased light touch, or decreased pain in the 
upper extremities.  

The veteran denied urinary or bowel symptoms of incontinence.  
Cerebral, cerebellar, motor and sensory screening were intact 
and symmetrical, as were cranial nerves II to XII.  The 
diagnosis was that of cervical strain with degenerative disc 
disease of the cervical spine.  

The statements of the veteran in the claims folder are to the 
effect that the pain associated with the service-connected 
cervical strain with degenerative disease had increased 
intensively and the mobility of his neck had significantly 
decreased, affecting both his home life and work environment.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim for a higher rating, the 
Board considers the evidence of record.  The medical findings 
are compared to the criteria set forth in the VA's Schedule 
for Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A review of the record shows that service connection has been 
granted for cervical strain with degenerative disease, and 
that a 20 percent evaluation was assigned under Diagnostic 
Code 5290.  The medical evidence includes findings of 
degenerative disc disease and limited motion, along with 
complaints of pain.  

A rating for a cervical strain with degenerative disease may 
be assigned under Diagnostic Codes 5290 or 5293.  Although, 
no more than one of these ratings may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.  

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

The regulations for evaluation of certain disabilities of the 
spine-i.e., intervertebral disc syndrome-were revised, 
effective on September 23, 2002.  67 Fed. Reg. 54345 
(August 22, 2002).  Additional revisions were made to the 
evaluation criteria for disabilities of the spine, as well as 
re-numbering-effective on September 26, 2003-for purposes 
of updating the rating schedule with current medical 
terminology and unambiguous criteria to reflect medical 
advances since last reviewed.  (Former Diagnostic Code 5293 
is now Diagnostic Code 5243).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Under the revised regulations, favorable ankylosis or forward 
flexion of the cervical spine of 15 degrees or less warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 26, 2003).  

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293 (effective September 23, 2002, and 
renumbered Diagnostic Code 5243), a maximum 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

The notes following Diagnostic Code 5293 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

The notes following Diagnostic Code 5293 further provide 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic Diagnostic Code or Codes; 
and evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
Diagnostic Code or Codes.  

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The medical evidence in this case shows that the service-
connected cervical strain with degenerative disease is 
manifested primarily by headache pain, mild degenerative disc 
disease, degenerative changes, complaints of pain and 
stiffness, and severe limited motion that produce some 
functional impairment in the veteran's ability to move his 
neck.  

The medical evidence shows that the veteran is able to 
forward flex, backward extend or lateral flex or rotate to a 
limited extent with pain in his cervical spine.  

The statements of the veteran in the claims folder are to the 
effect that he suffers from stiffness in his neck and flare-
ups that cause him to miss work at times.

The Board notes that service connection is in effect for the 
veteran's headache pain, which has been separately evaluated.  
As such, symptoms attributable to another service-connected 
disability may not be considered in the evaluation of the 
service-connected cervical strain with degenerative disease.  
38 C.F.R. § 4.14.  

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from 
stiffness in his neck and flare-ups that interfere with his 
ability to move his neck, or to work at times.  

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence shows severe limitation of the range of motion 
of the cervical spine, as noted by examiners.  However, there 
is no evidence of any incapacitating episodes requiring bed 
rest.  

After consideration of all the evidence, the Board finds that 
the criteria for a 40 percent rating based on severe limited 
motion with pain, intervertebral disc syndrome, and recurring 
attacks with intermittent relief under the former Diagnostic 
Code 5293 are more nearly approximated by his service-
connected disability picture.  

Here, there is no evidence of ankylosis or of significant 
neurological findings to warrant a rating in excess of 40 
percent.  

Likewise, the Board notes that the General Counsel has 
determined that (former) Diagnostic Code 5293 contemplates 
limitation of motion.  As such, a separate rating for 
arthritis of the cervical spine in this situation would be 
inappropriate. VAOPGCPREC 36-97.  

In this case, there is no basis for providing more than a 40 
percent rating for the service-connected cervical strain with 
degenerative disease under either version of Diagnostic Code 
5293, or under any other Diagnostic Code.  

Even if the veteran were afforded separate evaluations for 
chronic orthopedic and neurologic manifestations in 
accordance with the revised Diagnostic Code 5293 (effective 
September 23, 2002, and renumbered Diagnostic Code 5243), the 
medical evidence does not demonstrate entitlement to a rating 
in excess of 40 percent.  38 C.F.R. § 4.7.  

For example, chronic orthopedic manifestations such as severe 
limitation of motion would warrant no more than a 30 percent 
rating under Diagnostic Code 5290, or as that of forward 
flexion of less than 15 degrees; and the medical evidence 
shows no neurologic manifestations, other than headache pain, 
that would warrant a compensable evaluation under other 
Diagnostic Codes.  

Such chronic orthopedic and neurologic manifestations would 
not result in a combined rating of more than 40 percent.  See 
38 C.F.R. § 4.25, Table I-Combined Ratings Table.  

In this case, the Board finds that the evidence shows that 
this level of impairment due to the cervical strain with 
degenerative disease has existed since the effective date of 
the claim.  Fenderson, 12 Vet. App. 119.  Accordingly, a 
"staged" rating is not indicated.  

As such, the Board finds that the veteran's present 
disability picture supports the criteria for an initial 
evaluation of 40 percent as described hereinabove, and the 
claim is granted.  38 C.F.R. § 4.7.  



ORDER

An initial 40 percent rating for the service-connected 
cervical strain with degenerative disease is granted, subject 
to the regulations applicable to the payment of monetary 
awards.  



REMAND

(1)  Evaluation of the Service-Connected Headaches Due to 
Cervical Strain

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  Service 
connection has been granted for headaches due to cervical 
strain.  

The veteran contends that his headaches are worse than 
currently rated.  The report of the June 2003 VA examination 
indicates that the headaches start in the occipital area on 
the right and spread up toward the vertex.  The headaches are 
unaccompanied by aura, nausea, or vomiting.  There is no 
opinion as to current severity or frequency of the headaches, 
or as to whether they are characteristic prostrating attacks.  

The Board notes that a 10 percent evaluation has been 
assigned under Diagnostic Code 8199-8045; however, there is 
no evidence of trauma to the brain in this case.  

Thus, VA cannot rate the service-connected headaches due to 
cervical strain at this time without further medical 
clarification.  As such, the Board finds that the veteran 
should be afforded another examination.  


(2)  Service Connection for a Claimed Scar Residual of the 
Left Leg

The veteran contends that a large scar on his left leg 
resulted from an injury in service where a chain had snapped 
and hit his leg.  He also testified that he had a smaller 
scar in the same region of his leg from a bicycle crash prior 
to military service.  

The veteran testified that the large scar was sensitive at 
times and irritated by clothing.  

The Board notes that the service medical records at the time 
of the veteran's enlistment examination in 1984 note a left 
lower leg scar.  

The service medical records at the time of the veteran's 
discharge examination in 1987 note both a scar on the 
veteran's left leg and a scar on the left lower quadrant of 
his abdomen.  

Service connection is in effect for a scar on the veteran's 
rib cage area, which was found to have been incurred as a 
result of an injury in service.  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

Accordingly, it is the opinion of the Board that an 
examination is required to obtain a medical opinion as to 
whether it is at least as likely as not that the veteran's 
large scar on the left leg is related to an incident of 
service.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
headaches since 2002, and for the large 
scar on his left leg since his discharge 
from service.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
headaches due to cervical strain.  All 
indicated tests must be conducted.  The 
examiner should elicit from the veteran 
and record a full medical history in this 
regard.  The examiner should comment on 
the frequency of the veteran's headaches, 
and state whether the headaches are 
prostrating.  The examiner should also 
state whether any prolonged attacks have 
produced severe economic inadaptability.  
A complete rationale for each opinion 
expressed must be provided.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  The RO should request a VA medical 
examination in order to obtain an opinion 
as to the etiology of the veteran's large 
scar on his left leg.  The examiner 
should review the service medical records 
and post-service medical records and 
offer an opinion as to whether it is at 
least as likely as not that the large 
scar on the veteran's left leg is due to 
an injury in service, as reported by the 
veteran. The claims folder should be made 
available to the examiner for review, and 
the examiner should acknowledge such 
review in the examination report.  

4.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative with a 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



